Exhibit 10.2
OLIN CORPORATION
SEVERANCE PLAN FOR SECTION 16(b) OFFICERS
(as adopted effective January 27, 2019)


ARTICLE I.
BACKGROUND, PURPOSE AND TERM OF PLAN


Section 1.01    Purpose of the Plan. The general purpose of the Plan is to
provide severance benefits to Olin executives who are Section 16(b) officers and
who experience a Qualifying Termination prior to any Change in Control as
described more fully herein.
Section 1.02    Term of the Plan. The Plan shall be effective as of the
Effective Date. With respect to Participants hereunder, and excepting the Olin
Corporation Change in Control Severance Plan for Section 16(b) Officers, the
Plan shall supersede any plan, program or policy under which Olin provides
severance benefits to any Participant. The Plan shall continue until terminated
pursuant to Article VII of the Plan.
ARTICLE II.
DEFINITIONS


Section 2.01    “Annual Bonus Plan” shall mean Olin’s short-term annual
incentive compensation plan, program or arrangement (as the same may be amended
from time to time).
Section 2.02    “Base Salary” shall mean, in the case of a Participant, such
Participant’s monthly base salary in effect at the Participant’s Termination
Date.
Section 2.03    “Board” shall mean the Board of Directors of Olin or any
successor board (or similar governing body in the case of an entity other than a
corporation).
Section 2.04    “Cause” means (i) the willful and continued failure of a
Participant to substantially perform the Participant’s duties (other than any
such failure resulting from the Participant’s incapacity due to physical or
mental illness or injury); (ii) the willful engaging by the Participant in gross
misconduct significantly and demonstrably financially injurious to Olin; (iii) a
willful breach by the Participant of Olin’s Code of Conduct (or any successor or
replacement code or policy); or (iv) willful misconduct by the Participant in
the course of Participant’s employment which is a felony or fraud. No act or
failure to act on the part of the Participant will be considered “willful”
unless done or omitted not in good faith and without reasonable belief that the
action or omission was in the interests of Olin or not opposed to the interests
of Olin and unless the act or failure to act has not been cured by the
Participant within






--------------------------------------------------------------------------------




14 days after written notice to the Participant specifying the nature of such
violations. Notwithstanding the foregoing, the Participant shall not be deemed
to have been terminated for Cause without reasonable written notice to
Participant setting forth the reasons for Olin’s intention to terminate for
Cause.


Section 2.05    “Change in Control” shall have such meaning ascribed to such
term under the Olin Corporation Change in Control Severance Plan for Section
16(b) Officers.
Section 2.06    “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and the regulations thereunder.
Section 2.07    “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations thereunder.
Section 2.08    “Committee” shall mean the Compensation Committee of the Board
or any successor committee. The Committee may delegate its authority under the
Plan to an individual or another committee.
Section 2.09    “Disability” shall mean that a Participant is “disabled” (or
such other similar term) within the meaning of Olin’s then current long-term
disability plan, which shall be deemed to the case if the Participant meets the
requirements for commencement of disability benefits under such long-term
disability plan; provided, however, if Olin does not maintain a long-term
disability plan at such applicable time, “Disability” shall be deemed to exist
if the Participant meets the requirements for disability benefits under the
Social Security law then in effect.
Section 2.10    “Effective Date” shall mean January 27, 2019.
Section 2.11    “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended, and the regulations thereunder.
Section 2.12    “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, and the regulations thereunder.
Section 2.13    “Executive Severance” shall mean, in the case of a Participant’s
Qualifying Termination, the Participant’s applicable Severance Multiple times
the sum of (i) twelve months of the Participant’s Base Salary, plus (ii) the
Participant’s Target Bonus.
Section 2.14    “Olin” or “Company” shall mean Olin Corporation, any successor
entity, and any successor to its business and/or assets as set forth in Section
10.05 that assumes and agrees to perform the Plan by operation of law, or
otherwise. Unless it is otherwise clear from the context, the term “Olin” or
“Company” shall generally include its subsidiaries and affiliates.
Section 2.15    “Participant” shall mean any officer of the Company who is
subject to the reporting rules under Section 16 of the Exchange Act and who
executes the acknowledgment required under Section 5.07. If such officer ceases
to meet the eligibility criteria described in the


2

--------------------------------------------------------------------------------




preceding sentence prior to any Qualifying Termination, such officer shall cease
to be a Participant under the Plan.
Section 2.16    “Plan” shall mean this Olin Corporation Severance Plan for
Section 16(b) Officers as set forth herein, and as the same may from time to
time be amended.
Section 2.17    “Plan Administrator” shall mean the individual(s) appointed by
the Committee to administer the terms of the Plan as set forth herein and if no
individual is appointed by the Committee to serve as the Plan Administrator for
the Plan, the Plan Administrator shall be the Vice President, Human Resources
(or the equivalent). Notwithstanding the preceding sentence, in the event the
Plan Administrator is entitled to Severance Benefits under the Plan, the
Committee or its delegate shall act as the Plan Administrator for purposes of
administering the terms of the Plan with respect to the Plan Administrator. The
Plan Administrator may delegate all or any portion of its authority under the
Plan to any other person(s).
Section 2.18    “Qualifying Termination” shall, subject to the following, mean
the Participant is discharged by Olin other than for Cause and other than due to
the Participant’s death or Disability. Notwithstanding the foregoing, the
following shall not be considered a “Qualifying Termination” for purposes of the
Plan:
(i)
if, in connection with the spinoff of an Olin business or Olin’s assets as a
separate public company to Olin’s shareholders, a Participant accepts employment
with, and becomes employed at, the spunoff company or its affiliate, the
termination of the Participant’s employment with Olin;

(ii)
in connection with the sale of an Olin business or assets to a third party or
the transfer or sale of an Olin business or Olin’s assets to a joint venture to
be owned directly or indirectly by Olin with one or more third parties, if the
Participant accepts employment with, and becomes employed by, such buyer or its
affiliate or such joint venture or its affiliate in connection with such
transaction, the termination of the Participant’s employment with Olin; or

(iii)
any termination of a Participant’s employment upon or within two years of a
Change in Control.

For the avoidance of doubt, any voluntary termination of employment by a
Participant shall not constitute a Qualifying Termination.
Section 2.19    “Restriction Period” shall mean, in the case of a Participant,
the applicable Severance Period as set forth and determined under Annex A based
on such Participant’s position immediately prior to his Termination Date.
Section 2.20    “Section 409A” shall mean Section 409A of the Code.


3

--------------------------------------------------------------------------------




Section 2.21    “Separation and General Release Agreement” shall mean a written
agreement in the form prescribed by the Company which provides for (i) a general
release of claims by the Participant in favor of the Company, its current and
former subsidiaries, affiliates, and shareholders, its current and former
officers, directors, and employees, and other applicable Company parties, plans
or entities, and (ii) the Participant’s obligations under the restrictive
covenant provisions contained in Article V.
Section 2.22    “Separation from Service Date” shall mean, in the case of a
Participant, the date of the Participant’s “separation from service” within the
meaning of Section 409A and determined in accordance with the regulations
promulgated under Section 409A.
Section 2.23    “Severance Benefits” shall mean the payments and benefits that a
Participant is eligible to receive pursuant to Section 4.02 of the Plan (subject
to other applicable provisions of the Plan).
Section 2.24    “Severance Multiple” shall mean, in the case of a Participant,
the applicable numerical factor as set forth and determined under Annex A based
on such Participant’s position immediately prior to his Termination Date.
Section 2.25    “Severance Period” shall mean, in the case of a Participant, the
applicable period of time as set forth and determined under Annex A based on
such Participant’s position immediately prior to his Termination Date.
Section 2.26    “Specified Employee” shall mean a “specified employee” within
the meaning of Section 409A, as determined in accordance with the uniform
methodology and procedures adopted by the Company and then in effect.
Section 2.27    “Target Bonus” shall mean the target incentive award opportunity
established for the Participant under the Annual Bonus Plan for the calendar
year in which the Termination Date occurs. In the event a Participant’s
Termination Date occurs prior to the establishment of the Participant’s target
incentive award opportunity for such calendar year, the Target Bonus shall be
deemed to be the target incentive award opportunity established for the
Participant under the Annual Bonus Plan in the immediately preceding calendar
year.
Section 2.28    “Termination Date” shall mean the date as of which the active
employment of the Participant with the Company is severed.
ARTICLE III.
ELIGIBILITY FOR BENEFITS


Section 3.01    Eligibility. Each Participant in the Plan who incurs a
Qualifying Termination and who satisfies the conditions of Section 3.02 shall be
eligible to receive the applicable Severance Benefits described in the Plan,
except that any such Participant who is a party to an employment agreement (or
similar agreement) with the Company pursuant to which such Participant is
entitled to severance benefits prior to a Change in Control (or such similar
term used in such agreement) shall not be eligible to receive the Severance
Benefits described in


4

--------------------------------------------------------------------------------




the Plan. As a condition of participating in the Plan, each individual must
expressly agree that the Plan supersedes all prior employment agreements (or
similar agreements) and sets forth the entire severance benefit to which he or
she is entitled to prior to a Change in Control while a Participant.
Section 3.02    Conditions.
(a)    Eligibility for any Severance Benefits is expressly conditioned on (i)
execution by the Participant of the Separation and General Release Agreement,
and lapsing of the revocation period for the Separation and General Release
Agreement, within 60 days after the Participant’s Termination Date (the “Release
Period”) and (ii) compliance by the Participant with all the material terms and
conditions of such Separation and General Release Agreement. If the Participant
has not fully complied with any of the applicable terms of the Plan and/or the
Separation and General Release Agreement, the Plan Administrator may deny unpaid
Severance Benefits or discontinue the payment of the Participant’s Severance
Benefits and may require the Participant, by providing at least 10 days’ prior
written notice of such repayment obligation to the Participant during which
period the Participant may cure such failure to comply (if capable of being
cured), and if not so cured, the Participant shall be obligated to repay any
portion of the Severance Benefits already received under the Plan. If the Plan
Administrator notifies a Participant that repayment of all or any portion of the
Severance Benefits received under the Plan is required, such amounts shall be
repaid within thirty (30) calendar days of the date the written notice is sent.
Any remedy under this subsection (a) shall be in addition to, and not in place
of, any other remedy, including injunctive relief, that the Company may have.
(b)    The Plan Administrator shall determine a Participant’s eligibility to
receive Severance Benefits in its sole discretion.
ARTICLE IV.
DETERMINATION OF BENEFITS


Section 4.01    Benefits Upon Any Termination of Employment. In the event of any
termination of employment, regardless of whether the Participant is eligible for
benefits under the Plan, and subject to other provisions of the Plan, the
Company shall pay or provide to the Participant the following: (a) all earned
but unpaid base salary through the Termination Date which shall be payable in
accordance with the Company’s normal payroll practices, (b) any accrued and
unused vacation which shall be payable in accordance with the Company’s regular
vacation policy, and (c) to the extent vested and payable as provided in each
applicable plan, any other payments or benefits pursuant to any other
compensation or benefit plans, programs or arrangement not described herein. For
avoidance of doubt, the Participant shall accrue no vacation after the
Participant’s Termination Date.
Section 4.02    Severance Benefits. Subject to the other provisions of the Plan
(including, without limitation, Sections 3.02 and 10.04), in the event of a
Participant’s Qualifying Termination, the Severance Benefits to be provided to
such Participant shall be determined under the following provisions of this
Section 4.02.


5

--------------------------------------------------------------------------------




(a)    Severance. In the event of a Participant’s Qualifying Termination, Olin
will pay the Participant, in equal installments in accordance with Olin’s normal
payroll practices, over the applicable Severance Period that begins on the 60th
day after the Participant’s Termination Date, an aggregate amount equal to the
Executive Severance.
(b)    Health Plan Continuation. For the period of the applicable Severance
Period from the Participant’s Termination Date, the Participant (and
Participant’s covered dependents) will be eligible to continue to receive
coverage on the same basis as a similarly situated active employee under all
Olin medical, dental and life insurance plans to the extent the Participant was
receiving such coverage immediately prior to the Qualifying Termination
(provided that the Participant makes the applicable premium payments required by
similarly situated active employees generally for such coverage). The
Participant’s eligibility (if any) for continuation coverage under COBRA would
commence at the end of the period during which insurance coverage is provided
under the preceding sentence without offset for coverage provided thereunder.
For avoidance of doubt, the cost of any continuation coverage under COBRA will
be the same as charged to other similarly situated terminated employees.
(c)    Outplacement. The Participant will be entitled at Olin’s expense to
outplacement counseling and associated services in accordance with Olin’s
customary practice at the time with respect to its senior executives who have
been terminated other than for Cause. Such counseling and services contemplated
by this Section 4.02(c) are intended to facilitate the obtaining by the
Participant of other employment following a Qualifying Termination, and payments
or benefits by Olin in lieu thereof will not be available to the Participant.
The outplacement services will be provided for a period of 12 months beginning
on the 60th day after the Participant’s Termination Date.
(d)    Current Year Bonus. If the Participant’s Qualifying Termination occurs
during or after the second calendar quarter of the calendar year of the
Qualifying Termination, the Participant shall be paid a prorated Annual Bonus
Plan award for such calendar year which shall be determined by multiplying the
average actual payout (as a percentage of the Annual Bonus Plan target) for all
participants in the Annual Bonus Plan in the same measurement organizational
unit by a fraction, the numerator of which is the number of full weeks in the
calendar year prior to the Qualifying Termination and the denominator of which
is 52. Such prorated Annual Bonus Plan award shall be paid at substantially the
same time as Annual Bonus Plan payments for the year in which the Qualifying
Termination occurs are made to then current active employees, provided that such
payment shall be made to the Participant no earlier than January 1 and no later
than December 31 of the calendar year following the calendar year in which the
Qualifying Termination occurs.
For avoidance of doubt, (i) no prorated Annual Bonus Plan award for the calendar
year of the Qualifying Termination shall be payable if the Participant’s
Qualifying Termination occurs during the first calendar quarter of such calendar
year, (ii) payment, if any, of the Annual Bonus Plan award for the calendar year
preceding the calendar year of the Qualifying Termination shall be determined in
accordance with the terms of the applicable Annual Bonus Plan, and (iii)


6

--------------------------------------------------------------------------------




nothing herein shall be construed as providing that the Participant shall accrue
any Annual Bonus Plan award following the Participant’s Termination Date.
Section 4.03    Termination for Cause. Notwithstanding any other provision of
the Plan to the contrary, if a Participant has engaged in conduct that
constitutes Cause at any time prior to the Participant’s Termination Date
(whether determined before or after such date), the Plan Administrator may by
written notice to the Participant determine that any Severance Benefit payable
to the Participant under Section 4.02 of the Plan shall immediately cease, and
that the Participant shall be required to return any Severance Benefits paid to
the Participant prior to such determination. The Company may withhold paying
Severance Benefits under the Plan pending resolution of a good faith inquiry
that could lead to a finding resulting in Cause (as determined in accordance
with Section 2.04).
Section 4.04    Other Arrangements.
(a)    The provisions of the Plan may provide for payments to the Participant
under certain compensation or bonus plans or arrangements under circumstances
where such plans or arrangements would not provide for payment thereof. It is
the specific intention of the Company that the provisions of the Plan shall
supersede any provisions to the contrary in such plans, to the extent permitted
by applicable law, and such plans shall be deemed to have been amended to
correspond with the Plan without further action by the Company.
(b)    The Plan and the Severance Benefits provided pursuant to the Plan are
being made available on a voluntary basis by the Company and are not required by
any legal obligation. Severance Benefits provided under the Plan are at the
discretion of the Company and nothing in the Plan shall give, or be construed to
give, any Participant the vested right to any payments or benefits under the
Plan.
(c)    Severance Benefits under the Plan are not intended to duplicate other
payments or benefits, and nothing above shall be construed as resulting in the
duplications of benefits or payments that would otherwise be provided under
Section 4.01.
(d)    Any Severance Benefit under the Plan may be in lieu of any severance pay,
notice period or benefits required or provided under any federal, state, or
local law or ordinance. The Plan Administrator shall determine how to apply this
provision, and may override other provisions of the Plan in doing so.
(e)    Except as otherwise specifically provided in the Plan, no Participant
shall be entitled to any cash payments or other severance benefits under any of
the Company’s then current severance pay policies for a termination that is
covered by the Plan for the Participant.
(f)    For avoidance of doubt, a Participant shall not be eligible to receive
severance benefits under both the Plan and the Olin Corporation Change in
Control Severance Plan for Section 16(b) Officers.


7

--------------------------------------------------------------------------------




Section 4.05    Termination of Eligibility for Benefits. A Participant shall
cease to be eligible to participate in the Plan, and all Severance Benefit
payments shall cease upon the occurrence of the earlier of:
(a)    subject to Article VII, applicable termination or amendment of the Plan;
or
(b)    completion of payment to the Participant of the Severance Benefits for
which the Participant is eligible under the Plan; or
(c)    upon reemployment by the Participant with the Company.
ARTICLE V.
CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT


Section 5.01    Confidential Information.
(a)    The Participant agrees (whether or not the Participant is subject to the
restrictions set forth in Sections 5.02 and 5.03) not to disclose, during the
term of his or her employment with the Company or at any time thereafter, to any
person not employed by Olin, or not engaged to render services to Olin, any
confidential information obtained by the Participant while in the employ of
Olin, including, without limitation, trade secrets, know-how, improvements,
discoveries, designs, customer and supplier lists, business plans and
strategies, forecasts, budgets, cost information, formulae, processes,
manufacturing equipment, compositions, computer programs, data bases and tapes
and films relating to the business of Olin and its subsidiaries and affiliates
(including majority-owned companies of such subsidiaries and affiliates);
provided, however, that this provision shall not preclude the Participant from
disclosing information (i) known generally to the public (other than pursuant to
the Participant’s act or omission) or (ii) to the extent required by law or
court order.
(b)    The Participant also agrees that upon leaving Olin’s employ, the
Participant will not take with the Participant, without the prior written
consent of an officer authorized to act in the matter by the Board, any drawing,
blueprint, specification or other document of Olin, its subsidiaries or
affiliates, which is of a confidential nature relating to Olin, its subsidiaries
or affiliates, including, without limitation, relating to its or their methods
of distribution, or any description of any formulae or secret processes.
(c)    The Participant also agrees to comply with any other agreement with or
obligation to Olin for the protection of Olin’s confidential information,
intellectual property and proprietary information.
(d)    The Participant agrees that he or she will retain his or her fiduciary
responsibilities to Olin after the Participant’s termination of employment to
the extent provided by law. In addition, the Participant agrees to continue to
abide by applicable provisions of the principles and guidelines set forth in
Olin’s Code of Conduct (or any successor or replacement code or policy).


8

--------------------------------------------------------------------------------




(e)    The above restrictions shall apply to the Participant regardless of
whether the Participant experiences a Qualifying Termination or receives
Severance Benefits under the Plan.
(f)    Notwithstanding the foregoing, nothing in the Plan shall prevent the
Participant from exercising any legally protected whistleblower rights
(including under Rule 21F under the Securities Exchange Act of 1934, as
amended). Furthermore, the Participant shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (x) in confidence to a federal, state or local governmental
official, either directly or indirectly, or to an attorney, in each case, solely
for the purpose of reporting or investigating a suspected violation of law or
(y) in a complaint or other document filed in a lawsuit or proceeding, if such
filings are made under seal. A Participant who files a lawsuit for retaliation
by the Company for reporting a suspected violation of law may disclose the trade
secret to the Participant’s attorney and use the trade secret information in the
court proceeding if the Participant files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.
Section 5.02    Non-Competition & Non-Solicitation. The Participant agrees that,
during the term of his or her employment with the Company, and in the event of
the Participant’s Qualifying Termination, thereafter during the Restriction
Period, he or she, will not directly or indirectly:
(i)
render services for any corporation, partnership, sole proprietorship or any
other person or entity or engage in any business which, in the sole judgment of
Olin, is or becomes competitive with Olin or any affiliate, or which is or
becomes otherwise prejudicial to or in conflict with the interests of Olin or
any affiliate (such judgment to be based on the Participant’s positions and
responsibilities while employed by Olin or an affiliate, the Participant’s
post-employment responsibilities and position with such corporation,
partnership, sole proprietorship, person, entity or business, the extent of
past, current and potential competition or conflict between Olin or an affiliate
and such other corporation, partnership, sole proprietorship, person, entity or
business, the effect on customers, suppliers and competitors of the
Participant’s assuming such post-employment position, the guidelines established
in the then-current edition of Olin’s Code of Conduct, and such other
considerations as are deemed relevant given the applicable facts and
circumstances), provided that the Participant shall be free to purchase as an
investment or otherwise, stock or other securities of such corporation,
partnership, sole proprietorship, person, entity or business so long as they are
listed upon a recognized securities exchange or traded over the counter and such
investment does not represent a substantial investment to the Participant or a
greater than 1% equity interest in such corporation, partnership, sole
proprietorship, person, entity or business; or

(ii)
for the Participant or for any other person, corporation, partnership, sole
proprietorship, entity or business: (A) employ or attempt to employ or enter
into



9

--------------------------------------------------------------------------------




any contractual arrangement with any employee or former employee of Olin, unless
such employee or former employee has not been employed by Olin for a period in
excess of six months; (B) call on or solicit any of the actual or targeted
prospective customers of Olin on behalf of any corporation, partnership, sole
proprietorship, person, entity or business in connection with any business
competitive with the business of Olin; or (C) make known the names and addresses
of such customers or any information relating in any manner to Olin’s trade or
business relationships with such customers.
Section 5.03    Non-Disparagement and Legal Cooperation. The Participant agrees
that in the event of the Participant’s Qualifying Termination, during the
Restriction Period and at any time thereafter, the Participant shall not make,
or assist, encourage, discuss, cooperate, incite, or otherwise confer with or
aid any others in making, any statement that intentionally disparages Olin, its
business, services or products, or any of Olin’s respective officers, directors,
employees, advisors, or reputations unless, in each case, in the context of a
legal process (including without limitation, litigation between Olin and the
Participant), required governmental testimony or filings, any administrative or
arbitral proceedings (including, without limitation, arbitration between Olin
and the Participant) or as otherwise required by law. Notwithstanding the
foregoing and subject to Section 5.01, in no event shall the Participant be
prohibited from making truthful statements in response to questions from a
prospective future employer.
The Participant agrees that in the event of the Participant’s Qualifying
Termination, during the Restriction Period, the Participant will reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that occurred while
the Participant was employed by the Company and of which the Participant has
relevant knowledge. The Participant’s reasonable cooperation in connection with
such claims or actions shall include, but not be limited to, being available for
telephone conferences with outside counsel and/or personnel of the Company,
being available for interviews, depositions and/or to act as a witness on behalf
of the Company, if reasonably requested, and at the Board’s reasonable request
responding to any inquiries about the particular matter. The Participant further
agrees to reasonably and truthfully cooperate with the Company in connection
with any investigation or review by any federal, state or local regulatory
authority relating to events or occurrences that transpired while the
Participant was employed with the Company and of which the Participant has
relevant knowledge. The Company shall promptly pay (or promptly reimburse) the
Participant (a) for any and all reasonable out-of-pocket expenses incurred by
the Participant in connection with such cooperation, and (b) a reasonable hourly
rate determined by the Company to the Participant for all time provided pursuant
to this paragraph in excess of 50 hours.
Section 5.04    Reasonableness. The Participant agrees that (i) the restrictive
covenants contained in this Article V are reasonably necessary to protect the
legitimate business interests of Olin, and are not overbroad, overlong, or
unfair and are not the result of overreaching, duress or coercion of any kind,
(ii) the Participant’s full, uninhibited and faithful observance of each of the
covenants contained in this Article V will not cause the Participant any undue
hardship, financial or otherwise, and that enforcement of each of the covenants
contained herein will not impair the


10

--------------------------------------------------------------------------------




Participant’s ability to obtain employment commensurate with the Participant’s
abilities and on terms fully acceptable to the Participant or otherwise to
obtain income required for the comfortable support of the Participant and the
Participant’s family and the satisfaction of the needs of the Participant’s
creditors, and (iii) the restrictions contained in this Article V are intended
to be, and shall be, for the benefit of and shall be enforceable by, Olin and
Olin’s successors and permitted assigns.
Section 5.05    Equitable Relief.
(a)    The Participant acknowledges and agrees that any violation of the
provisions of this Article V would cause Olin irreparable damage and that if the
Participant breaches or threatens to breach such provisions, Olin shall be
entitled, in addition to any other rights and remedies Olin may have at law or
in equity, to obtain specific performance of such covenants through injunction
or other equitable relief from a court of competent jurisdiction, without proof
of actual damages and without being required to post bond.
(b)    In the event that any arbitrator or court of competent jurisdiction shall
finally hold that any provision of the Plan (whether in whole or in part) is
void or constitutes an unreasonable restriction against the Participant, such
provision shall not be rendered void but shall be deemed to be modified to the
minimum extent necessary to make such provision enforceable for the longest
duration and the greatest scope as such arbitrator or court may determine
constitutes a reasonable restriction under the circumstances.
(c)    The Participant and the Company irrevocably and unconditionally (i) agree
that any suit, action or other legal proceeding arising out of this Article V or
any other provision of the Plan, including without limitation, any action
commenced by the Company for preliminary and permanent injunctive relief or
other equitable relief, may be brought in the United States District Court whose
jurisdiction includes Clayton, Missouri, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Missouri, (ii) consent to the non-exclusive jurisdiction of any
such court in any such suit, action or proceeding, and (iii) waive any objection
which Participant may have to the laying of venue of any such suit, action or
proceeding in any such court.
Section 5.06    Survival of Provisions. The obligations contained in this
Article V shall survive the termination of Participant’s employment with the
Company for any reason (or termination of the Plan), and shall be fully
enforceable thereafter.
Section 5.07    Acknowledgment. The Plan Administrator shall require, as a
condition to a Participant’s participation in the Plan, that such Participant
enter into a written acknowledgment of the terms of this Article V (and such
other provisions of the Plan as the Plan Administrator determines appropriate),
in such form as the Plan Administrator shall determine appropriate from time to
time.


11

--------------------------------------------------------------------------------




ARTICLE VI.
THE PLAN ADMINISTRATOR


Section 6.01    Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Company and
Committee, to properly administer the Plan. The Plan Administrator shall have
the full power, authority and discretion to construe, interpret and administer
the Plan, to make factual determinations, to correct deficiencies therein, to
supply omissions, and to make all other determinations deemed necessary or
advisable for the Plan. The Plan Administrator shall have the sole discretion to
make decisions and take actions with respect to questions arising in connection
with the Plan, including but not limited to the determination of questions of
eligibility and participation, and the amount, manner and timing of benefits.
All decisions, actions and interpretations of the Plan Administrator shall be
final and binding upon Participants. The Plan Administrator may adopt such rules
and regulations and may make such decisions as it deems necessary or desirable
for the proper administration of the Plan. Any decisions, actions or
interpretations to be made under the Plan by the Plan Administrator need not be
uniformly applied to similarly situated individuals. All decisions, actions and
interpretations of the Plan Administrator shall be accorded deference by the
arbitrator under Section 9.04 hereof and by a court of competent jurisdiction
entering the award of such arbitrator (or otherwise making a determination on a
Plan matter), in each case to the maximum extent permitted by applicable law.
Section 6.02    Compensation of the Plan Administrator. The Plan Administrator
shall receive no compensation for services as such. However, all reasonable
expenses of the Plan Administrator shall be paid or reimbursed by the Company
upon proper documentation. The Plan Administrator shall be indemnified by the
Company against personal liability for actions taken in good faith in the
discharge of the Plan Administrator’s duties.
Section 6.03    Records, Reporting and Disclosure. The Plan Administrator and/or
Company shall keep a copy of all records relating to the payment of Severance
Benefits to Participants and former Participants and all other records necessary
for the proper operation of the Plan. All Plan records shall be made available
to the Committee and to each Participant for examination during business hours
except that a Participant shall examine only such records as pertain exclusively
to such examining Participant and to the Plan. The Plan Administrator and/or
Company shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder.
ARTICLE VII.
AMENDMENT, TERMINATION AND DURATION


Section 7.01    Amendment, Suspension and Termination.
(a)    Except as provided below, Olin, by action of the Board or Committee,
reserves the right to amend the Plan, in whole or in part, or to discontinue or
terminate the Plan, at any time in its sole discretion. Such Plan amendments may
include, but are not limited to,


12

--------------------------------------------------------------------------------




elimination or reduction in the Severance Benefits provided to a Participant and
may be retroactive or prospective in nature.
(b)    Notwithstanding Section 7.01(a), no amendment, discontinuance or
termination, however, may adversely affect the rights of any Participant without
his or her written consent if such person (i) is then receiving Severance
Benefits under the Plan, or (ii) is entitled to receive Severance Benefits under
the Plan on account of a prior Qualifying Termination.
(c)    Notwithstanding the above limitations, the Plan may be amended at any
time (and such amendment will be given affect) if such amendment is required to
bring the Plan into compliance with applicable law, including but not limited to
Section 409A.
Section 7.02    Duration. The Plan shall continue in full force and effect until
termination of the Plan pursuant to Section 7.01.
ARTICLE VIII.
DUTIES OF THE COMPANY


Section 8.01    Records. The Company thereof shall supply to the Plan
Administrator, as the case may be, all records and information necessary to the
performance of the Plan Administrator’s duties.
Section 8.02    Payment. Payments of Severance Benefits to Participants shall be
made by the Company in such amount as determined by the Plan Administrator in
its sole discretion, from the Company’s general assets or from a supplemental
unemployment benefits trust, as directed by the Plan Administrator.
ARTICLE IX.
CLAIMS PROCEDURES


Section 9.01    Claim. Each Participant under the Plan may contest the
administration of the Severance Benefits awarded by completing and filing with
the Plan Administrator a written request for review in the manner specified by
the Plan Administrator. No person may bring an action for any alleged wrongful
denial of Plan benefits in a court of law unless the claims procedures described
in this Article IX are exhausted and a final determination is made by the Plan
Administrator. No person may bring legal action, including a lawsuit, either in
law or equity, more than one year after a final decision is rendered on a claim.
In order to raise an issue in any legal action related to the claim, such person
must have clearly raised such issue during the claims and appeals procedure
described herein.
Section 9.02    Initial Claim. Before the date on which payment of a Severance
Benefit occurs, any claim relating to the administration of such Severance
Benefit must be supported by such information as the Plan Administrator deems
relevant and appropriate. In the event that any such claim is denied in whole or
in part, the terminated Participant or his or her beneficiary (“Claimant”) whose
claim has been so denied shall be notified of such denial in writing by the


13

--------------------------------------------------------------------------------




Plan Administrator within ninety (90) days after the receipt of the claim for
benefits. This period may be extended an additional ninety (90) days if the Plan
Administrator determines such extension is necessary and the Plan Administrator
provides notice of extension to the Claimant prior to the end of the initial
ninety (90) day period. The notice advising of the denial shall (i) specify the
reason or reasons for denial, (ii) make specific reference to the Plan
provisions on which the determination was based, (iii) describe any additional
material or information necessary for the Claimant to perfect the claim
(explaining why such material or information is needed), and (iv) describe the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.
Section 9.03    Appeals of Denied Administrative Claims. All appeals shall be
made by the following procedure:
(a)    A Claimant whose claim has been denied shall file with the Plan
Administrator a notice of appeal of the denial. Such notice shall be filed
within sixty (60) calendar days of notification by the Plan Administrator of the
denial of a claim, shall be made in writing, and shall set forth all of the
facts upon which the appeal is based. Appeals not timely filed shall be barred.
(b)    The Plan Administrator shall consider the merits of the Claimant’s
written presentations, the merits of any facts or evidence in support of the
denial of benefits, and such other facts and circumstances as the Plan
Administrator shall deem relevant.
(c)    The Plan Administrator shall render a determination upon the appealed
claim which determination shall be accompanied by a written statement as to the
reasons therefor. The determination shall be made to the Claimant within sixty
(60) days of the Claimant’s request for review, unless the Plan Administrator
determines that special circumstances require an extension of time for
processing the claim. In such case, Plan Administrator shall notify the Claimant
of the need for an extension of time to render its decision prior to the end of
the initial sixty (60) day period, and the Plan Administrator shall have an
additional sixty (60) day period to make its determination. If the determination
is adverse to the Claimant, the notice shall (i) provide the reason or reasons
for denial, (ii) make specific reference to the Plan provisions on which the
determination was based, (iii) include a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the Claimant’s
claim for benefits, and (iv) state that the Claimant has the right to bring an
action under Section 502(a) of ERISA.
Section 9.04    Arbitration; Expenses. In the event of any dispute under the
provisions of the Plan, other than a dispute in which the primary relief sought
is an equitable remedy such as an injunction, the parties shall have the
dispute, controversy or claim settled by arbitration at Olin’s corporate
headquarters in accordance with the rules of the American Arbitration
Association then in effect (and subject to the last sentence of Section 6.01 to
the extent permitted by applicable law). Any award entered by the arbitrator
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction. This arbitration provision shall be


14

--------------------------------------------------------------------------------




specifically enforceable. The arbitrator shall have no authority to modify any
provision of the Plan or to award a remedy for a dispute involving the Plan
other than a benefit or payment specifically provided under or by virtue of the
Plan. If the Participant substantially prevails on any material issue that is
the subject of such arbitration or lawsuit, the Company shall be responsible for
all of the fees of the American Arbitration Association and the arbitrator and
any expenses relating to the conduct of the arbitration (including the Company’s
and Participant’s reasonable attorneys’ fees and expenses). Otherwise, each
party shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.
If any payment which is due to the Participant hereunder has not been paid
within thirty (30) days of the date on which such payment was due, the
Participant shall be entitled to receive interest thereon from the due date
until paid at an annual rate of interest equal to the Prime Rate reported in the
Wall Street Journal, Northeast Edition, on the last business day of the month
preceding the due date, compounded annually.
ARTICLE X.
MISCELLANEOUS


Section 10.01    Nonalienation of Benefits. None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor of any
Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant. No Participant
shall have the right to alienate, anticipate, commute, plead, encumber or assign
any of the benefits or payments that he or she may expect to receive,
contingently or otherwise, under the Plan, except for the designation of a
beneficiary as contemplated in Section 10.02.
Section 10.02    Beneficiary Designation. Each Participant under the Plan may
from time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of his or her
death. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Plan Administrator, and will
be effective only when filed by the Participant in writing with the Plan
Administrator during his lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to or
exercised by the Participant’s surviving spouse, if any, or otherwise to or by
his or her estate.
Section 10.03    Notices. All notices and other communications required
hereunder shall be in writing and shall be delivered personally or mailed by
registered or certified mail, return receipt requested, or by overnight express
courier service. In the case of the Participant, mailed notices shall be
addressed to him or her at his or her most recent address as shown on the books
and records of the Company. In the case of the Company, mailed notices shall be
addressed to Olin’s corporate headquarters in Clayton, Missouri to the Plan
Administrator, with copies to both the Corporate Secretary and the General
Counsel of the Company.


15

--------------------------------------------------------------------------------




Section 10.04    Tax Items – Withholding, Code Section 409A and 105(h)
Compliance.
(a)    Any Severance Benefits provided under the Plan shall be subject to
applicable withholding obligations in an amount sufficient to satisfy U.S. or
foreign federal, provincial, state and local or other applicable withholding tax
requirements.
(b)    The Plan is intended to be administered in a manner consistent with the
requirements, where applicable, of Section 409A. Where reasonably possible and
practicable, the Plan shall be administered in a manner to avoid the imposition
on Participants of immediate tax recognition and additional taxes pursuant to
such Section 409A. The Plan (and any payments) may be amended (in accordance
with Article VII of the Plan) in any respect deemed necessary or desirable
(including retroactively) by the Company with the intent to preserve exemption
from or compliance with Section 409A. The preceding shall not be construed as a
guarantee of any particular tax effect for Plan payments. Neither the Company
nor the Plan Administrator shall have any liability to any person in the event
such Section 409A applies to any payments or benefits hereunder in a manner that
results in adverse tax consequences for the Participant or any of his
beneficiaries. A Participant (or his beneficiary, as applicable) is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on such person in connection with the Plan (including any taxes and
penalties under Section 409A), and neither the Company nor the Plan
Administrator shall have any obligation to indemnify or otherwise hold such
person harmless from any or all of such taxes or penalties.
(c)    Notwithstanding the provisions of Section 4.02, if, as of the Separation
from Service Date, the Participant is a Specified Employee, then, except to the
extent that the Plan does not provide for deferred compensation within the
meaning of Section 409A, the following shall apply: (1) no Severance Benefits
considered deferred compensation under Section 409A which are determined to be
payable upon a Participant’s termination of employment as determined under
Section 409A and not subject to an exception or exemption thereunder, shall be
provided to the Participant, in each case, during the period beginning on the
Participant’s Separation from Service Date and ending on the six-month
anniversary of such date or, if earlier, the date of the Participant’s death,
and (2) within thirty days after the six-month anniversary of the Participant’s
Separation from Service Date or, if earlier, the Participant’s death, the
Company shall make a one-time, lump-sum cash payment to the Participant (or his
beneficiary, if applicable) in an amount equal to the sum of the amounts that
would have been otherwise payable, without interest, to the Participant under
the Plan during the period described in clause (1) above.
(d)    The Plan Administrator reserves the right to make deductions or offsets
to the Severance Benefits in accordance with applicable law for the stated
amount of monies owed to the Company by the Participant or the value of Company
property that the Participant has retained in his/her possession; provided,
however, that except as permitted under Section 409A, any Severance Benefits
considered deferred compensation within the meaning of Section 409A provided to
the Participant may not be reduced by, or offset against, any amount owing by
the Participant to Olin.


16

--------------------------------------------------------------------------------




(e)    To the extent required by Section 409A, any Severance Benefits considered
deferred compensation within the meaning of Section 409A provided upon a
termination of a Participant’s employment shall only be paid or provided to the
Participant upon his or her Separation from Service.
(f)    Except as specifically permitted by Section 409A, the amounts of any
benefits and reimbursements provided to the Participant under the Plan during
any calendar year shall not affect the amounts of any benefits and
reimbursements to be provided to the Participant under the Plan in any other
calendar year, and the right to such benefits and reimbursements cannot be
liquidated or exchanged for any other benefit and shall be provided in
accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.
Furthermore, any reimbursement payments for any expenses provided to the
Participant under the Plan shall be made to the Participant as soon as
practicable following the date that the applicable expense is incurred, but in
no event later than the last day of the calendar year following the calendar
year in which the applicable expense is incurred, and any reimbursement payments
for any taxes provided to the Participant under the Plan shall be made to the
Participant no later than the last day of the calendar year following the
calendar year in which the related taxes are remitted.
(g)    For purposes of Section 409A, each installment of any payments made under
the Plan will be deemed to be a separate payment as permitted under Treas. Reg.
Section 1.409A-2 (b)(2)(iii).
(h)    To the extent deemed necessary by the Company for purposes of Code
Section 105(h), the difference between the cost for such coverage under COBRA,
as defined below, and the amount of the necessary contributions that the
Participant is required to pay for such coverage as provided in the first
sentence of Section 4.02(b) will be considered imputed income to the
Participant. For avoidance of doubt, the Participant is responsible for the
payment of any applicable income taxed due as a result of such imputed income.
(i)    Notwithstanding any provision of the Plan to the contrary, to the extent
necessary to satisfy Code Section 105(h), Olin will be permitted to alter the
manner in which health or other welfare benefits are provided to a Participant
following the Participant’s Termination Date.
(j)    With respect to Code Section 162(q), nothing in the Plan shall be
interpreted or construed as requiring nondisclosure with respect to any sexual
harassment or sexual abuse that may be a subject of the Separation and General
Release Agreement.
Section 10.05    Successors and Assigns. The rights under the Plan are personal
to the Participant and without the prior written consent of the Company shall
not be assignable by the Participant otherwise than by will or the laws of
descent and distribution. The Plan shall inure to the benefit of and be
enforceable by the Participant’s legal representatives. The Plan shall inure to
the benefit of and be binding upon the Company and its successors and assigns.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform the Plan
in the same manner and to the same


17

--------------------------------------------------------------------------------




extent that the Company would be required to perform it if no such succession
had taken place (with a copy of such assumption provided to the Participant).
Failure of Olin to obtain such assumption and agreement prior to the
effectiveness of any such succession will entitle the Participant to the
Severance Benefits from Olin in the same amount and on the same terms as the
Participant would be entitled to hereunder had a Qualifying Termination occurred
on the succession date.
Section 10.06    No Impact On Benefits. Except as may otherwise be specifically
stated under any employee benefit plan, policy or program, no amount payable
under the Plan shall be treated as compensation for purposes of calculating a
Participant’s right under any such plan, policy or program.
Section 10.07    No Mitigation. A Participant shall not be required to mitigate
the amount of any Severance Benefit provided for in the Plan by seeking other
employment or otherwise, nor shall the amount of any Severance Benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise or subject to offset except as otherwise expressly provided for
herein.
Section 10.08    No Contract of Employment. Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Participant or any person whosoever, the right to be retained in the service of
the Company.
Section 10.09    Severability of Provisions. If any provision of the Plan shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.
Section 10.10    Heirs, Assigns, and Personal Representatives. The Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.
Section 10.11    Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.
Section 10.12    Gender and Number. Where the context admits, words in any
gender shall include any other gender, and, except where otherwise clearly
indicated by context, the singular shall include the plural, and vice versa.
Section 10.13    ERISA. The Plan is intended to provide a select group of
management or highly compensated employees with certain compensation and
benefits as set forth in the Plan in the event a Participant’s employment with
the Company is terminated in a Qualifying Termination and the other conditions
and requirements of the Plan are met. The Plan is not intended to be an
“employee pension benefit plan” or “pension plan” within the meaning of ERISA.
Rather, the Plan is intended to be an unfunded “welfare benefit plan” within the


18

--------------------------------------------------------------------------------




meaning of ERISA and to meet the descriptive requirements of a plan constituting
a “severance pay plan” within the meaning of the United States Department of
Labor regulations Section 2510.3-2(b), and shall be interpreted and administered
accordingly.
Section 10.14    Unfunded Plan. The Plan shall not be funded. No Participant
shall have any right to, or interest in, any assets of the Company that may be
applied by the Company to the payment of Severance Benefits.
Section 10.15    Payments to Incompetent Persons. Any benefit payable to or for
the benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Plan
Administrator and all other parties with respect thereto.
Section 10.16    Controlling Law. The Plan shall be construed and enforced
according to the laws of the State of Virginia (without giving effect to its
principles of conflicts of law) to the extent not superseded by federal law.




19

--------------------------------------------------------------------------------





ANNEX A






Executive Severance
Position
Severance Multiple
Severance Period
All Participants
1
12 months







--------------------------------------------------------------------------------





Olin Corporation Severance Plan for Section 16(b) Officers
Form of Acknowledgement Agreement
By signing below, I acknowledge to Olin Corporation (“Olin”) that:
(a)
I have received a copy of the Olin Corporation Severance Plan for Section 16(b)
Officers (the “Plan”) and have read the Plan;

(b)
I understand and agree to be bound by the terms and conditions of the Plan,
including, but not limited to, the restrictive covenants (including the
non-competition and non-solicitation restrictions) of Article V of the Plan, as
well as the jurisdictional provisions of Section 5.05(c) of the Plan and the
mandatory arbitration provisions of Section 9.04 of the Plan;

(c)
I was advised by Olin, and I am aware, of my right to consult with an attorney
before signing this Agreement;

(d)
I have signed this Agreement knowingly and voluntarily and without any duress or
undue influence on the part or behalf of Olin or any of its affiliates;

(e)
I acknowledge that in signing this Agreement, I have not relied upon any
representation or statement not set forth in this Agreement or the Plan made by
Olin or any of its representatives;

(f)
I agree that the Plan does not create a contractual guarantee of employment,
either implied or expressed; and

(g)
I acknowledge that this Agreement sets forth the entire understanding between
Olin and me in connection with its subject-matter and supersedes and replaces
any express or implied, written or oral, prior agreement of plans or arrangement
with respect to the subject matter covered under the Plan which I may have had
with Olin or any of its affiliates.

 
Agreed and Acknowledged By:
 
 
 
 
 
 
 
 
Employee Signature
 
Employee Printed Name
 
 
 
 
 
 
Date
 
 








